        Case 1:20-cv-08101-AKH Document 36 Filed 10/14/20 Page 1 of 3
             Case 1:20-cv-08101-AKH Document 32 Filed 10/12/20 Page 1 of 3

                                                                                 I

                                                                                 :. usnc Sl> ;\ i..
                            UNITED STATES DISTRICT COURT    ;)OCU ~IF" r             I
                       FOR THE SOUTHERN DISTRICT OF NEW YO~ F:,. ECT ROi'dC ALL Y l-: I I·. 1


SECURITIES AND EXCHANGE
COMMISSION,

                 Plaintiff,                                  Civil Action No. 1:20-cv-08101-AKH

                 vs.                                 The motion to intervene is granted to the extent that participation of
                                                     the intervenor-plaintiffs is relevant to the SEC's proceedings to be
AKAZOO, S.A.,                                        defined by further Court orders. The Clerk is directed to close the
                                                     motion at ECF No. 32 .
                 Defendant.
                                                     So ordered.    /7/}
                                                     October 14,   ~
                              UNOPPOSED MOTION TO INTERVENE

        Intervenor-Plaintiffs, by and through their undersigned counsel, hereby submit this

Unopposed Motion to Intervene (the "Motion"), and move pursuant to Federal Rule of Civ il

Procedure 24 to intervene as Plaintiffs in the above-captioned action for the following reasons:

        I.       Intervenor-Plaintiffs have an interest relating to the property that is the subject of

this action.

        2.       Intervenor-Plaintiffs' Motion is timely because this action was filed on September

30, 2020 .

        3.       The SEC and Akazoo do not oppose Intervenor-Plaintiffs ' intervention in this

proceeding.

        4.       For the additional reasons stated in the Memorandum attached hereto and

incorporated herewith and as stated in the pleading filed as an Exhibit to this Motion.

        WHEREFORE, for the reasons set forth above, Intervenor-Plaintiffs respectfully request

that this Court enter an Order granting their intervention as Plaintiffs in the above-captioned case;

requiring that the Court docket the Complaint appended to this Motion as Exhibit 1 as a Complaint
       Case 1:20-cv-08101-AKH Document 36 Filed 10/14/20 Page 2 of 3
         Case 1:20-cv-08101-AKH Document 32 Filed 10/12/20 Page 2 of 3




in the above-captioned case; ordering that Intervenor-Plaintiffs proceed as Plaintiffs in the above-

captioned case; and providing any further relief as it may deem appropriate.

Dated: October 12, 2020                           Respectfully submitted,

                                                  By: Isl Vineet Bhatia

                                                      Vineet Bhatia
                                                      New York State Bar No. 2419273
                                                      S.D. Adm. VB9964
                                                      SUSMAN GODFREY L.L.P.
                                                      1000 Louisiana Street, Suite 5100
                                                      Houston, Texas 77002
                                                      Telephone: (713) 651-9366
                                                      vbhatia@susmangodfrey .com

                                                      Jillian Hewitt
                                                      New York State Bar No. 5469945
                                                      S.D. Adm. EB6850
                                                      SUSMAN GODFREY L.L.P.
                                                       1301 Avenue of the Americas, 32 nd Floor
                                                      New York, New York 10019
                                                      Telephone: (212) 336-8330
                                                      j hewitt@susmangodfrey.com

                                                      Attorneys for the Intervenor-Plaintiffs
        Case 1:20-cv-08101-AKH Document 36 Filed 10/14/20 Page 3 of 3
         Case 1:20-cv-08101-AKH Document 32 Filed 10/12/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I certify that on October 12, 2020, a true and correct copy of the foregoing was served on

all counsel of record via ECF filing.


                                                    s/ Jillian Hewitt
                                                    Jillian Hewitt
